UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6282



SEBASTIAN X. MOORE,

                                              Plaintiff - Appellant,

          versus


ELIZABETH   COLEMAN   GRAY,     North   Carolina
Prisoner Legal Services,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-918-5)


Submitted:   June 9, 2005                    Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sebastian X. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sebastian X. Moore appeals the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint

alleging that counsel failed to recognize appealable issues and

refused to represent him.      We have reviewed the record and find

that this appeal is frivolous.           Accordingly, we affirm on the

reasoning of the district court. See Moore v. Gray, No. CA-04-918-

5 (E.D.N.C. Jan. 26, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -